Order denying motion for jury issues affirmed. This is an appeal from an order of the Probate Court denying jury issues in the matter of the proof of the will of Walter G. Hastings, late of Bridgewater. The only issue argued is that- of undue influence. In the offers of proof we find nothing to support a reasonable expectation that the will could be broken on this ground. This seems to be simply a case where an elderly gentleman ailing in some respects but not bedridden, left alone by the recent death of his wife, preferred to give the bulk of his small property to a charity and to friends in whom he and his wife had been interested rather than to two nieces with whom he had been on friendly but, so far as appears, not particularly intimate terms. We see little significance in the suggestions by one of the beneficiaries of the will to one of the nieces that she should not call upon the decedent while he was on his deathbed during the last week of his life. The principles governing these cases have been restated recently in LeBlanc v. Coombes, 325 Mass. 431, and Laws v. Aschenbeck, 326 Mass. 7, 11.